In the

          United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
No. 16‐4003 
KIRK W. STEPHENS, 
                                                           Plaintiff‐Appellant, 

                                                    v. 

NANCY A. BERRYHILL, Deputy 
Commissioner for Operations, 
Social Security Administration, 
                                                          Defendant‐Appellee. 
                                  ____________________ 

               Appeal from the United States District Court for the 
               Northern District of Indiana, Fort Wayne Division. 
               No. 15‐CV‐00043 — Joseph S. Van Bokkelen, Judge. 
                                  ____________________ 

           ARGUED APRIL 21, 2017 — DECIDED APRIL 24, 2018 
                      ____________________ 

  Before  WOOD,  Chief  Judge,  SYKES,  Circuit  Judge,  and 
COLEMAN, District Judge. 
    COLEMAN, District Judge. Kirk W. Stephens contends that 
he  is  disabled  by  diabetes,  kidney  disease,  knee  and  back 

                                                 
         Of the Northern District of Illinois, sitting by designation.
2                                                      No. 16‐4003 

pain,  heart  disease,  high  blood  pressure,  asthma,  arthritis, 
and obesity. He applied for and was denied Supplement Se‐
curity  Income  (“SSI”)  benefits;  on  review  the  district  court 
reversed  and  remanded  for  a  new  hearing.  Following  the 
second  hearing,  a  different  Administrative  Law  Judge 
(“ALJ”)  determined  that  Stephens’  impairments,  although 
severe,  were  not  disabling  and  that  he  could  perform  rele‐
vant past work. The district court upheld the agency’s deci‐
sion. We affirm. 
                            I. Background 
    Stephens was born in 1957 and has a ninth grade educa‐
tion. He worked as a taxi dispatcher and a security guard in 
the 15 years preceding his alleged disability. Stephens has a 
family  history  of  diabetes,  hypertension,  and  heart  disease. 
Several of his family members suffered heart attacks in their 
sixties. 
     Stephens  has  an  extensive  history  of  medical  ailments. 
He  was  a  pack  a  day  smoker  for  20  years,  quitting  in  June 
1998.  In  1999,  Stephens  was  diagnosed  with  diabetes  melli‐
tus, type 2. Shortly after moving in with his mother and un‐
cle, Stephens contracted pneumonia. In 2000, he had surgery 
to resolve a problem with “redundant foreskin,” which was 
not  entirely  successful.  In  2003,  Stephens  was  diagnosed 
with hypertension and was referred for evaluation for chron‐
ic  kidney  disease.  Stephens  was  also  suffering  from  insom‐
nia, reflux, and renal artery disease. 
    By  2006,  Stephens  had  persistent  pain  in  his  neck  and 
mid‐back.  His  body  mass  index  (“BMI”)  fluctuated  from 
38.14  to  43.7  between  2008  and  2013,  the  available  time 
frame.  
No. 16‐4003                                                        3

    In  July  2009,  Stephens  was  having  problems  sleeping, 
causing daytime sleepiness. Dr. Hector Perez noted “diabetic 
nephrology” in August 2009. While examining Stephens for 
pain in his left thumb, right shoulder, hips, and knees in July 
2010,  Dr.  Christopher  LaSalle  noted  the  following  ailments: 
fecal incontinence, insomnia, night sweats, urinary retention, 
and  sleep  apnea.  Dr.  William  Smits  diagnosed  sleep  apnea 
and sleep disturbance in August 2010 and sent Stephens to a 
sleep  specialist,  Dr.  Sanjay  Jain,  who  performed  a  CPAP 
sleep study. Stephens began with a nasal mask for the CPAP 
but switched to a face mask because it was uncomfortable. 
     By October 2010, activity aggravated Stephens’ knee pain, 
which  improved  with  rest.  He  continued  to  suffer  from  in‐
somnia,  shortness  of  breath,  and  urinary  retention  and 
weakness. He also had chronic inflammation of the foreskin 
tissue that was unresolved by circumcision in 2000. A second 
circumcision to remove the irritated foreskin helped, though 
he still had trouble urinating. In November 2010, he under‐
went surgery for prostate issues that caused him to take up 
to  two  minutes  to  void.  Following  the  prostate  surgery,  his 
condition improved but was not completely resolved. 
    Stephens  had  trouble  adjusting  to  the  CPAP,  and  his  in‐
somnia  persisted  without  regular  use  of  the  CPAP.  He  suf‐
fered from ongoing fecal incontinence, urinary retention and 
weakness, and lumbar back pain. Dr. Sanjay Patel noted in‐
termittent  symptoms  of  Chronic  Kidney  Disease.  By  No‐
vember 2012, Stephens used his nebulizer two to three times 
a  day.  Dr.  Guy  Asher  opined  that  Stephens’  hypertension 
and diabetes were causing Chronic Kidney Disease. Dr. Ash‐
er also noted anemia and hyperparathyroid issues. 
4                                                      No. 16‐4003 

    Stephens  applied  for  SSI  benefits,  asserting  a  disability 
onset date of January 5, 2007. The ALJ considered the appli‐
cation  and  issued  an  unfavorable  decision  on  October  24, 
2011.  The  district  court  reversed  and  remanded  for  a  new 
hearing. 
    Stephens  filed  a  subsequent  application  for  SSI,  and  the 
State  Agency  issued  a  favorable  decision,  finding  Stephens 
disabled from the date of his application on March 18, 2013. 
The  agency  did  not  address  the  period  between  January  5, 
2007, and March 18, 2013. On September 26, 2014, following 
the  remand  from  the  district  court,  a  different  ALJ  held  a 
second hearing. Stephens’ onset date was amended to March 
31, 2010, to conform to the protective filing date. 
    The  ALJ  found  that  Stephens  had  not  worked  since  his 
March 31, 2010, onset date, and that he suffered from the fol‐
lowing  severe  impairments  that  caused  more  than  minimal 
limitations  on  Stephens’  ability  to  work:  insulin  dependent 
diabetes mellitus; osteoarthritis of the spine and knees; obe‐
sity;  chronic  obstructive  pulmonary  disease  (“COPD”);  and 
heart  disease.  The ALJ  concluded  that  Stephens  had  the  re‐
sidual functional capacity (“RFC”) to perform past work as a 
security  guard  or  taxi  dispatcher.  Stephens  was  limited  to 
sedentary  work  with  normal  breaks.  His  limitations  further 
required the option to alternate between sitting and standing 
approximately  every  45  minutes,  but  the  positional  change 
would  not  render  him  off  task  more  than  10  percent  of  the 
work period. He could occasionally climb ramps and stairs, 
balance,  stoop,  crouch,  kneel  and  crawl,  but  never  climb 
ladders, ropes, or scaffolds. 
  The  ALJ’s  unfavorable  decision  became  final  when  the 
Appeals Council did not review the decision. Stephens filed 
No. 16‐4003                                                             5

a  complaint  for  district  court  review.  The  district  court  up‐
held the agency decision. This appeal followed. 
                              II. Discussion 
     We review the district judge’s decision de novo and there‐
fore  ask  whether  the ALJ  based  her  decision  on  substantial 
evidence. Jones v. Astrue, 623 F.3d 1155, 1160 (7th Cir. 2010). 
We  will  reverse  the Commissioner’s finding  only  if  it  is  not 
supported by substantial evidence or if it is the result of an 
error of law. Lopez ex rel. Lopez v. Barnhart, 336 F.3d 535, 539 
(7th  Cir.  2003).  Substantial  evidence  means  “such  relevant 
evidence  as  a  reasonable  mind  might  accept  as  adequate  to 
support a conclusion.” Pepper v. Colvin, 712 F.3d 351, 361–62 
(7th Cir. 2013) (quoting Richardson v. Perales, 402 U.S. 389, 401 
(1971)). In rendering a decision, the ALJ must build a logical 
bridge  from  the  evidence  to  her  conclusion.  See  Steele  v. 
Barnhart,  290  F.3d  936,  941  (7th  Cir.  2002).  Although  this 
Court reviews the record as a whole, it cannot substitute its 
own judgment for that of the SSA by reevaluating the facts, 
or  reweighing  the  evidence  to  decide  whether  a  claimant  is 
in  fact  disabled.  Jens  v.  Barnhart,  347  F.3d  209,  212  (7th  Cir. 
2003). While our review is deferential, it is not intended to be 
a  rubber‐stamp  on  the  Commissioner’s  decision.  Clifford  v. 
Apfel, 227 F.3d 863, 869 (7th Cir. 2000). 
    An individual is disabled if he is unable to engage in any 
substantial  gainful  activity  by  reason  of  any  medically  de‐
terminable physical or mental impairment which can be ex‐
pected  to  result  in  death  or  which  has  lasted  or  can  be  ex‐
pected to last for a continuous period of not less than twelve 
months. 42 U.S.C. § 423(d)(1)(A). The Social Security Admin‐
istration  employs  a  five‐step  process  to  determine  whether 
the  claimant  is  disabled.  20  C.F.R.  §§  404.1520(a)(4), 
6                                                          No. 16‐4003 

416.920(a)(4).  Here,  the  ALJ  concluded  her  inquiry  at  step 
four: If the impairment is not one of the listed impairments, 
then  the  ALJ  reviews  the  claimant’s  residual  functional  ca‐
pacity and the physical/mental demands of past work. If the 
claimant can perform past work, then he is not disabled. 20 
C.F.R. § 404.1520(e). 
    Stephens  raises  three  issues  on  appeal.  First,  he  asserts 
that  the  ALJ  erred  by  improperly  evaluating  his  obesity 
when determining the aggregate impact of his impairments. 
Next, he challenges the ALJ’s finding that the record  lacked 
medical  opinion  evidence  as  to  Stephens’  hypersomnolence 
or  excessive  sleepiness.  Lastly,  Stephens  contends  that  the 
ALJ failed to incorporate all of his impairments and consider 
their  combined  impact  to  evaluate  his  residual  functional 
capacity. We address each issue in turn. 
                                A. Obesity 
     As  this  Court  has  held,  while  obesity  is  no  longer  a 
standalone disabling impairment, the ALJ must still consider 
its  impact  when  evaluating  the  severity  of  other  impair‐
ments. Brown v. Colvin, 845 F.3d 247, 251 (7th Cir. 2016) (cit‐
ing  Castile  v.  Astrue,  617  F.3d  923,  928  (7th  Cir.  2010)).  We 
recognize  that  the  combined  effect(s)  of  obesity  with  other 
impairments  may  be  worse  than  those  same  impairments 
without  the  addition  of  obesity.  See  Martinez  v.  Astrue,  630 
F.3d  693,  698  (7th  Cir.  2011)  (“It  is  one  thing  to  have  a  bad 
knee;  it  is  another  thing  to  have  a  bad  knee  supporting  a 
body mass index in excess of 40.”). 
   Stephens  argues  that  the  ALJ  did  not  give  enough  con‐
sideration  to  the  effect  his  obesity  has  on  his  multiple  im‐
pairments  and  did  not  consider  obesity  as  an  independent 
No. 16‐4003                                                        7

impairment. We disagree. The ALJ gave significant consider‐
ation to Stephens’ obesity and its impact. 
    The ALJ found at step two that obesity was a severe im‐
pairment. At step three, the ALJ began her discussion of Ste‐
phens’ impairments by noting his weight and BMI in March 
2010,  the  disability  onset  date.  She  further  considered  his 
classification  as  Level  II  obese,  and  noted  the  aggravating 
effects  of  obesity  on  Stephens’  other  impairments.  At  step 
four, she again noted his height and weight, and specifically 
addressed  the  aggravating  effects  of  Stephens’  obesity.  She 
noted  however  that  the  medical  records  did  not  separately 
report any limitations due to obesity. The ALJ concluded that 
she  should  not  speculate  on  additional  functional  effects  of 
obesity unsupported by the record. Nevertheless, she found 
that  Stephens’  obesity  enhanced  the  credibility  of  his  state‐
ments of pain. In finding Stephens limited to sedentary work 
with  a  sit/stand  option,  the  ALJ  deferred  to  Stephens’  own 
reported limitations. Thus, the ALJ built a logical bridge be‐
tween  the  evidence  and  her  conclusion.  Stephens  fails  to 
demonstrate  that  the  ALJ  gave  insufficient  consideration  to 
his obesity and its impact. 
                  B. The Treating Physician Rule 
    Stephens  challenges  the  ALJ’s  finding  that  the  record 
lacked  medical  opinion  evidence  as  to  Stephens’  hyper‐
somnolence  or  excessive  sleepiness.  “A  treating  physicianʹs 
opinion regarding the nature and severity of a medical con‐
dition is entitled to controlling weight if it is well supported 
by medical findings and not inconsistent with other substan‐
tial evidence in the record.” Clifford, 227 F.3d at 870 (citing 20 
C.F.R. § 404.1527(d)(2)). 
8                                                      No. 16‐4003 

    It was not error for the ALJ to conclude that there was no 
opinion  from  a treating or  examining  source.  Stephens  con‐
tends  that  the  ALJ  improperly  discounted  Dr.  Sanjay  Jain’s 
statement  that  Stephens  should  not  drive  if  he  has  hyper‐
somnolence.  This  recommendation  is  not  a  medical  “opin‐
ion” triggering the treating physician rule. Medical opinions 
are  statements  from  medical  sources  that  reflect  judgments 
about the nature and severity of a claimant’s impairment. 20 
C.F.R.  §  416.927  (a)(1).  Moreover,  the  ALJ  considered  Ste‐
phens’  sleep  apnea  and  fatigue  as  part  of  her  evaluation  of 
his  residual  functional  capacity  at  step  four.  The  relevant 
past work which the ALJ concluded that Stephens could per‐
form  does  not  involve  driving.  Thus,  even  if  Stephens’  hy‐
persomnolence imposed an additional limitation on driving, 
the ALJ’s determination would be unaffected. 
             C. The Combined Impact of Impairments 
    Lastly, Stephens contends that the ALJ failed to incorpo‐
rate all of his impairments and consider their combined im‐
pact  to  evaluate  his  residual  functional  capacity.  Stephens 
points specifically to his urination issues, balance, and upper 
extremities,  as  impairments  that  were  not  fully  considered. 
We disagree. 
    “The  ALJ  need  not … provide  a  ‘complete  written 
evaluation  of  every  piece  of  testimony  and  evidence.’” 
Haynes v. Barnhart, 416 F.3d 621, 626 (7th Cir. 2005) (quoting 
Diaz v. Chater, 55 F.3d 300, 308 (7th Cir. 1995)). The ALJ “may 
not  select  and  discuss  only  that  evidence  that  favors  [her] 
ultimate  conclusion,”  Diaz,  55  F.  3d  at  307,  but  “must 
confront the evidence that does not support [her] conclusion 
and  explain  why  it  was  rejected.”  Indoranto  v.  Barnhart,  374 
No. 16‐4003                                                           9

F.3d  470,  474  (7th  Cir.  2004).  Here,  substantial  evidence 
supported the ALJ’s decision. 
     The  ALJ  considered  the  medical  evidence  supporting 
each of these issues and found that they did not require ad‐
ditional work‐related limitations. Stephens contends that the 
ALJ should have included additional bathroom breaks in the 
RFC. Yet, Stephens’ urinary issues were resolved and he had 
no urinary complaints as of 2012 when he saw Dr. Thomas, 
his urologist. The ALJ noted that the medical record showed 
no urinary complaints after May 2011. Thus, the ALJ proper‐
ly  found  no  work‐related  limitations  of  any  twelve  month 
period  relating  to  Stephens’  urinary  issues.  See  20  C.F.R.  § 
416.909  (“Unless  your  impairment  is  expected  to  result  in 
death,  it  must  have  lasted  or  must  be  expected  to  last  for  a 
continuous period of at least 12 months.”). 
     The  RFC  provided,  among  other  things,  that  Stephens 
can occasionally balance. Stephens claims this determination 
is  illogical  based  on  his  obesity  and  knee  problems.  “Occa‐
sionally,” though, does not mean that he must be able to bal‐
ance for two hours and forty minutes as Stephens suggests. 
“’Occasionally’  means  occurring  from  very  little  up  to  one‐
third  of  the  time,  and  would  generally  total  no  more  than 
about 2 hours of an 8–hour workday.” Hodges v. Barnhart, 509 
F.  Supp.  2d  726,  735  (N.D.  Ill.  2007)  (citing  SSR  96–9p).  Ste‐
phens does not explain how his slight limp and antalgic gait 
undermine the ALJ’s determination. Moreover, the ALJ con‐
sidered  Stephens’  joint  and  knee  problems  throughout  her 
evaluation and further relied on state agency reviewing phy‐
sicians who concluded that Stephens can perform light work 
with occasional postural movements. The RFC accounted for 
these limitations. 
10                                                     No. 16‐4003 

    Stephens also argues that the ALJ improperly discounted 
functional problems in his hands and should have included 
manipulation  limitations  in  the  RFC.  The  ALJ  properly 
found that  Stephens did not  have  a  medically determinable 
impairment  of  his  right  hand.  In  reaching  this  conclusion, 
she  relied on the consultative examination by Dr. Ringel  on 
June 8, 2010, noting some loss of fine motor control  in  both 
hands;  Stephens’  internist’s  notes  from  July  21,  2010,  show‐
ing  severe  crepitation  in  the  right  thumb;  a  July  29,  2010, 
note  from  a  physician  assistant  indicating  “normal”  right 
wrist  and  hand;  Dr.  LaSalle’s  notes  from  May  10,  2012,  also 
finding  Stephens’  right  wrist  and  hand  normal;  and  a  June 
2013 consultation exam finding slow and clumsy fine finger 
manipulabilities.  Based  on  these  medical  records,  the  ALJ 
concluded that there was no diagnosis or treatment for right 
hand  impairment  or  evidence  of  ongoing  functional  limita‐
tions. 
     Likewise, the ALJ’s evaluation of Stephens’ left hand was 
supported by substantial evidence. Stephens had surgery on 
his  left  thumb  in  May  2011,  and  the  surgeon’s  follow‐up 
notes reflect  that Stephens was doing “wonderfully” with  a 
little achiness. His physical therapist noted full range of mo‐
tion, pain‐free, with no need for additional therapy. Similar‐
ly,  follow‐up  with  his  surgeon  in  May  2012,  revealed  no 
numbness  or  tingling  with  normal  functioning  of  the  left 
wrist  and  hand.  Thus,  the  ALJ  properly  concluded  on  this 
evidence  that  any  impairment  of  his  left  hand  was  non‐
severe. 
   The  ALJ’s  decision  to  deny  benefits  was  based  on  sub‐
stantial  evidence.  Accordingly,  the  judgment  of  the  district 
court is AFFIRMED.